DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/640,730 filed on 2/21/2020 with effective filing date 8/31/2017. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 6, 8-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ose Koji JP 2009/285191 (IDS) in view of Uzawa JP 2007/097652 (IDS).
Per claims 1, 18 & 20, Ose Koji discloses a medical image processing apparatus comprising:  control circuitry configured to: generate a corrected image by executing image processing on an image obtained by imaging a subject image of a patient acquired via an optical system (para: 26-27, e.g. the image processing of the previous stage including color correction is performed on the side of the scope 10 in fig. 5); acquire information regarding an application situation of high-pressure steam sterilization processing on the optical system (para: 26 & fig. 5, e.g. the number of times of the autoclave sterilization processing recorded in the recording unit of the sterilization processing count unit 22 is read in step S 12. In step S 13, a matrix coefficient M corresponding to the number of times of autoclave sterilization processing is read out from the 1 memory 23), and change a parameter of the filter processing according to the application situation of the high-pressure steam sterilization processing (para: 27, e.g. the control unit 37 reads the matrix coefficient M corresponding to the number of times of the autoclave sterilization processing from the 1 memory 23 provided in the processor 30).
Ose Koji fails to explicitly teach a birefringent mask, the image processing includes filter processing for adjusting an amount of blur of the image. 
 as stated in claims 1, 18 & 20. 
	Uzawa however teaches a birefringent mask, the image processing includes filter processing for adjusting an amount of blur of the image (para: 15 & 28, e.g. a crystal optical element
5 on an endoscope). 
Therefore, in view of disclosures by Uzawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Ose Koji and Uzawa in order to integrate a mask for an endoscope imaging system. 
Per claim 6, Ose Koji further discloses the medical image processing apparatus according to claim 1, wherein the circuitry is configured to control the image processing according to a change in optical characteristics of the optical system estimated according to the application situation of the high-pressure steam sterilization processing (para: 26-27, e.g. the number of times of the autoclave sterilization processing recorded in the recording unit of the sterilization processing count unit 22 is read in step S 12).
Per claim 8, Ose Koji further discloses the medical image processing apparatus according to claim 1, wherein the circuitry is further configured to: estimate the application situation of the high-pressure steam sterilization processing on the optical system, wherein control the image processing according to an estimation result of the application situation of the high-pressure steam sterilization processing (para: 26-27, the control unit 37 of the processor 30 reads out the number of times of autoclave sterilization processing recorded in the recording unit of the sterilization processing count unit 22 via the scope control unit 21; the control unit 37 reads the matrix coefficient M corresponding to the number of times of the autoclave sterilization processing from the 1 memory 23 provided in the processor 30).
Per claim 9, Ose Koji further discloses the medical image processing apparatus according to claim 8, wherein circuitry is configured to estimate the application situation of the high-pressure steam sterilization processing according to the number of times of high-pressure steam sterilization processing executed on the optical system (para: 26-27).
Per claim 10, Ose Koji further discloses the medical image processing apparatus according to claim 9, wherein circuitry is configured to estimate the number of times of the high-pressure steam sterilization processing executed on the optical system on a basis of a detection result of a temperature change in an environment around the optical system by a predetermined temperature sensor (para: 20-21).
Per claim 11, Ose Koji further discloses the medical image processing apparatus according to claim 8, wherein circuitry is configured to estimate the application situation of the high-pressure steam sterilization processing according to a time of high-pressure steam sterilization processing executed on the optical system (para: 21, e.g. the sterilization processing count unit 22 may be a sensor that detects an element that changes at the time of an autoclave sterilization process such as humidity and humidity).
Per claim 12, Ose Koji further discloses the medical image processing apparatus according to claim 8, wherein circuitry is configured to estimate the application situation of the high-pressure steam sterilization processing according to a time in which the optical system has been used in the past (para: 19). 
Per claim 13, Ose Koji further discloses the medical image processing apparatus according to claim 1, wherein circuitry is configured to control the image processing, which is scheduled to be applied according to the application situation, according to a predetermined condition (para: 26-27).
Per claim 14, Uzawa further teaches the medical image processing apparatus according to claim 13, wherein the predetermined condition includes a condition according to an imaging result of a predetermined subject using the optical system (para: 21, e.g. Condition (1 ), an optimum basic parameter of an imaging optical system is set for an endoscope system, and a shift amount of a 2 focal point is defined for an effective F-number of an imaging optical system and a pixel pitch of an imaging element).
Per claim 15, Ose Koji further discloses the medical image processing apparatus according to claim 13, wherein the predetermined condition includes a condition according to a user input (para: 20, e.g. the user may input the number of times of the autoclave sterilization process through an operation unit (not shown) provided in the scope 10 or the processor 30).
Per claim 16, Ose Koji further discloses the medical image processing apparatus according to claim 15, wherein the predetermined condition includes a condition, according to selection of a user from options regarding an application amount of the image processing, to be presented to the user according to the application situation of the high-pressure steam sterilization processing (para: 20-21, e.g. the user may input the number of times of the autoclave sterilization process through an operation unit (not shown) provided in the scope 10 or the processor 30). 
Per claim 17, Ose Koji further discloses the medical image processing apparatus according to claim 16, wherein circuitry is configured to preform control so that the number of the options to be presented to the user increases as the application amount of the high-pressure steam sterilization processing on the optical system is larger (para: 26).
Per claim 19, Ose Koji further discloses the medical image processing system according to claim 18, wherein at least a part of the optical system is configured as an endoscope portion, and the image sensor unit captures the subject image acquired by the endoscope portion (para: 12, e.g. the system includes an objective optical system 13 including an objective optical system 14).
Response to Arguments
6.	Applicant's arguments filed on 12/9/2020 have been fully considered but they are not persuasive. 
Allowable Subject Matter
7.	Claims 3-5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sharma US 10350318 B2, e.g. a method and device for high-pressure, high-temperature steam sterilization of endoscopes includes pressure resistant fittings to attach a steam generator 
to the ports of an endoscope. 
. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485